                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                February 03, 2020
                                                                                David J. Bradley, Clerk



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

JERRY LENEZ BANGMON,                         §
TDCJ # 01568309,                             §
                                             §
        Plaintiff,                           §
                                             §
VS.                                          §     CIVIL ACTION NO. 3:14-370
                                             §     APPEAL NO. 18-41043
                                             §
DAMON ALEXANDER, et al.,                     §
                                             §
        Defendants.                          §

                                        ORDER

       Plaintiff Jerry Lenez Bangmon has appealed this Court’s dismissal of his civil

rights claims, which was entered on September 5, 2018 (Dkt. 64, Dkt 65). He filed his

notice of appeal (Dkt. 67) on October 31, 2018. On January 28, 2020, the Court of

Appeals remanded the case for a determination as to whether Bangmon’s deadline for

filing his notice of appeal should be extended. See Dkt. 85.

       Federal Rule of Appellate Procedure 4(a)(5) permits a district court to extend the

time to file a notice of appeal if the party shows excusable neglect or good cause. FED. R.

APP. P. 4(a)(5)(A)(ii). Bangmon’s notice of appeal attached a declaration executed on

October 24, 2018, in which he stated that he had surgical procedures on September 12

and 19, 2018, and requested that his late-filed notice of appeal be accepted as timely

(Dkt. 67, at 3).



1/2
      The Court finds good cause to extend Bangmon’s time to file his notice of appeal.

Therefore, having considered Bangmon’s filings and all matters of record, the Court now

ORDERS that Bangmon’s request for an extension of time to file his notice of appeal is

GRANTED.

      SIGNED at Houston, Texas, on February 3, 2020.



                                        _________________________________
                                               GEORGE C. HANKS, JR.
                                         UNITED STATES DISTRICT JUDGE




2/2
